F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         NOV 17 2003
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 03-3043
v.                                                  (District of Kansas)
                                             (D.C. No. 02-CR-40008-01-SAC)
WESLEY BERNARD POKE, JR.,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
I.     Introduction

       Appellant, Wesley Poke, Jr., was indicated on one count of possession with

intent to distribute cocaine and one count of conspiracy to possess with the intent

to distribute cocaine. Poke filed a motion to suppress evidence seized during a

roadside search of his vehicle. The motion was denied and Poke entered a

conditional guilty plea to the conspiracy charge.      See Fed. R. Crim P. 11(a)(2).

He was sentenced to sixty-three months’ imprisonment and four years’ supervised

release. Polk then brought this appeal challenging the denial of his suppression

motion. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we       affirm the

denial of Poke’s motion to suppress.

II.    Background

       On December 2, 2001, Clint Epperly, a trooper with the Kansas Highway

Patrol, was patrolling the southbound lanes of Interstate 35 in Lyon County,

Kansas. Trooper Epperly observed two vehicles he believed were traveling

together. Epperly attempted to check the registration of one vehicle, a Ford

Expedition, but could not see a license plate or temporary registration tag. Under

Kansas law, vehicles must display a current license plate or tag.     See Kan. Stat.

Ann. § 8-133. Epperly, therefore, stopped the Expedition. As he approached the

vehicle with a flashlight, Epperly saw what appeared to be a current Missouri

temporary registration tag taped inside the rear window. Epperly testified at the


                                            -2-
suppression hearing that he was not able to see even an outline of the temporary

tag until he was close to the Expedition. He attributed this to the dark window

tinting.

       The Expedition was driven by Poke’s co-defendant, Shawnea Brooks; Poke

was the passenger. Epperly identified Brooks and Poke from their driver’s

licenses. When Brooks indicated that Poke was the owner of the vehicle, Epperly

asked Poke for his registration and proof of insurance. Because Poke was unable

to produce proof of insurance, Epperly asked Poke to come to his patrol car so he

could determine whether Poke was the owner of the vehicle. Epperly requested

the dispatcher to determine if the driver’s licence of both Poke and Brooks were

valid and whether there were any outstanding warrants. Epperly also ran a

criminal history check on both Poke and Brooks.

       After the computer check was completed, Epperly returned Poke’s

documents to him and advised him that he was free to leave. Epperly then asked

Poke if he would answer a few additional questions; Poke agreed. Epperly asked

Poke whether he was transporting firearms, drugs, or large amounts of currency.

Poke responded in the negative and Epperly requested permission to search the

vehicle. Poke replied, “That’s fine, yes.” During the search of the Expedition,

officers discovered cocaine in a bag on the back seat. Poke and Brooks were

arrested.


                                        -3-
       After the two-count indictment was returned, Poke filed a motion to

suppress the evidence seized during the search of the Expedition and all

statements made by him. Poke argued,      inter alia , that the detention exceeded the

scope of the initial stop and thus was unreasonable under the Fourth Amendment.

He also argued that his consent to search the vehicle was not given voluntarily.

At the motion hearing, Epperly testified that he continued with the traffic stop

even after he saw the temporary registration tag affixed to the back of the

Expedition because the tag was not “clearly visible.”    See Kan. Stat. Ann. § 8-

133 (“Every license plate shall at all times be securely fastened to the vehicle to

which it assigned . . . in a place and position to be clearly visible, and shall be

maintained free from foreign materials and in a condition to be clearly legible.”).

       The district court denied the suppression motion, concluding that the

continued detention and questioning of Poke was proper because Epperly had an

“objectively reasonable articulable suspicion” that a traffic violation had

occurred or was occurring.    United States v. Soto , 988 F.2d 1548, 1554 (10th Cir.

1993). The court also concluded that the questions asked by Epperly were within

the scope of the stop and that Poke voluntarily consented to the search of the

vehicle. 1


       1
        We admonish defense counsel for violating 10th Cir. R. 28.2(A)(1) by
failing to attach to his brief a copy of the district court’s written order denying
Poke’s suppression motion.

                                           -4-
III.   Discussion

       In this appeal, Poke does not challenge the lawfulness of the initial stop

but argues, instead, that once Epperly determined that the Expedition had a

temporary registration tag the continued detention and questioning was

unconstitutional. Poke also reasserts the argument that he did not voluntarily

consent to the search of the vehicle.

       A.     Standard of Review

       When this court reviews the denial of a motion to suppress, we view the

evidence in the light most favorable to the government and accept the district

court’s factual findings unless they are clearly erroneous.     United States v. Price ,

265 F.3d 1097, 1104 (10th Cir. 2001). The ultimate determination of whether a

traffic stop was reasonable under the Fourth Amendment, however, is a question

of law reviewed de novo . Id. The question of whether consent to search was

given voluntarily is one of fact based on the totality of the circumstances and the

district court’s ruling is reviewed for clear error.    United States v. Sanchez-

Valderuten , 11 F.3d 985, 989-90 (10th Cir. 1993). The government, however,

bears the burden of demonstrating that the defendant’s consent was voluntary.

United States v. Ringold , 335 F.3d 1168, 1171 (10th Cir. 2003).




                                              -5-
       B.     Reasonableness of Traffic Stop

       Trooper Epperly testified that he initially stopped the Expedition because

he believed it did not have a registration tag or license plate. Poke concedes that

the initial stop was valid but argues that once Trooper Epperly determined that a

temporary registration tag was affixed to the back window of the vehicle, the

continued detention exceeded the scope of the stop. Poke relies on      United States

v. McSwain , 29 F.3d 558, 561 (10th Cir. 1994). We agree with the government,

however, that McSwain does not control the outcome of this case.

       In McSwain , the highway patrol officer was able to see the temporary

registration tag posted in the rear window of the vehicle but “stopped the vehicle

to verify the validity of the temporary sticker.”   Id. at 560. The officer

approached the vehicle and satisfied himself that the temporary sicker was valid

and had not expired.    Id. The officer then had no further grounds on which to

detain the occupants of the vehicle.     Id. at 561. Accordingly, this court reversed

the denial of the motion to suppress, concluding that the initially valid stop

evolved into an unreasonable detention.       Id. at 561-62. This court distinguished

the situation in McSwain from those “situations in which the officer, at the time

he or she asks questions or requests the driver’s license and registration, still has

some objectively reasonable articulable suspicion that a traffic violation has

occurred or is occurring.”    Id. at 561 (citations and quotations omitted).


                                             -6-
       This case involves the situation not present in        McSwain . Kansas law

requires that all vehicle registrations be “clearly visible” and “clearly legible.”

Kan. Stat. Ann. § 8-133. The improper display of a license plate or temporary

registration tag is a violation of Kansas law.         State v. Hayes , 660 P.2d 1387, 1389

(Kan. Ct. App. 1983) (concluding “that the display of an illegible or obscured

vehicle tag is a violation of K.S.A. 8-133 even if the vehicle is duly licensed in

another state”). Although Poke argues that Epperly did not have reasonable

suspicion to believe that the temporary tag was displayed improperly, he does not

directly challenge the district court’s finding that Officer Epperly could not see

the Expedition’s temporary tag as it traveled along the interstate. We therefore

reject Poke’s argument and conclude that Officer Epperly properly detained Poke

because he continued to have an objectively reasonable suspicion that a traffic

violation was occurring, albeit not the violation for which he initially stopped the

Expedition. The continued detention and questioning of Poke was not

unreasonable under the Fourth Amendment.           2



       C.     Consent to Search the Vehicle

       Poke also challenges the voluntariness of the consent he gave to search the

Expedition. Poke contends that his consent was not voluntary because more than




      In this appeal, Poke does not argue that Trooper Epperly’s questioning
       2

exceeded the scope of the stop.

                                             -7-
one officer was present when Epperly asked for consent to search the Expedition,

Epperly asked for consent while Poke was seated in the patrol car, and Epperly

did not specifically inform him that he could decline to give his consent to the

search. According to Poke, he was “surrounded by law enforcement officers in a

very small confined space, in a dark, isolated location.”

       We conclude that the district court’s finding that Poke voluntarily

consented to the search is not clearly erroneous. Notwithstanding Poke’s

arguments, the record provides ample support for the district court’s ruling.

Before asking for consent, Epperly returned Poke’s documents to him and

specifically informed him that he was free to leave. Further, Poke himself

concedes that Epperly did not physically harass him, speak in a threatening tone

of voice, or brandish his weapon.

III.   Conclusion

       The order of the district court denying Poke’s motion to suppress is

affirmed .

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -8-